FILED
                             NOT FOR PUBLICATION                            OCT 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

HOWARD ELLIS,                                    No. 09-15849

               Plaintiff - Appellant,            D.C. No. 3:08-CV-00657-ECR-
                                                 RAM
  v.

JAMES BENEDETTI; et al.,                         MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Edward C. Reed, Jr., District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N. R. SMITH, Circuit Judges.


       Howard Ellis, a Nevada state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action with prejudice for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2). We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                  09-15849
U.S.C. § 1291. We review de novo an order of dismissal, Barren v. Harrington,

152 F.3d 1193, 1194 (9th Cir. 1998) (order), and review for an abuse of discretion

the denial of leave to amend, Halet v. Wend Inv. Co., 672 F.2d 1305, 1310 (9th Cir.

1982). We may affirm on any ground supported by the record. Buckley v.

Terhune, 441 F.3d 688, 694 (9th Cir. 2006) (en banc). We affirm in part, reverse

in part, and remand.

      The district court properly dismissed the deprivation of property claim in

Count 1 of the complaint because the State of Nevada provides an adequate

post-deprivation remedy. See Nev. Rev. Stat. §§ 41.031, 41.0322; Hudson v.

Palmer, 468 U.S. 517, 533 (1984) (deprivation of property does not constitute a

due process violation when a post-deprivation state remedy is available). We

therefore affirm the district court’s dismissal of Ellis’s claims concerning lost or

missing property.

      The district court properly dismissed any due process claim Ellis sought to

allege in Counts 1 and 2 of the complaint because he has no due process right to

have his grievances handled in a particular manner. See Mann v. Adams, 855 F.2d

639, 640 (9th Cir. 1988) (order). We therefore affirm the district court’s order

dismissing Ellis’s challenges to the processing of his grievances.




                                           2                                     09-15849
      We remand the remaining allegations of Counts 1 and 2 and instruct the

district court to consider whether or not leave to amend is warranted. See Lopez v.

Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc) (leave to amend must be

granted unless complaint’s deficiencies could not possibly be cured).

      In Count 3, Ellis alleged that defendants deprived him of due process by

denying without explanation his request for a live witness at a disciplinary hearing.

We reverse the district court’s dismissal of Count 3 because it states a due process

violation. See Serrano v. Francis, 345 F.3d 1071, 1080 (9th Cir. 2003).

      In its dismissal order, the district court did not mention Counts 4 through 8

of the complaint. On remand, the court shall address these counts. See Weilburg v.

Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (pro se inmates must be given notice

of complaint’s deficiencies and leave to amend if these are curable).

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                          3                                    09-15849